 

 

 

Case 2:93-cr-00196-RSL Document 82 Filed 02/11/21 Page 1 of 18

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DAVID MICHAEL HENSEL, NO. 2:93-CR-0196-1 K&D RSL.
| 18 6" St
Port Townsend, WA 98368 MOTION FOR RELIEF FROM

Plaintiff, RESTITUTION AND EXPIRED
v. JUDGMENT LEIN

UNITED STATES OF AMERICA, FILED
U.S. Attorney M AIL

 

700 Stewart St., Ste 5220 a

Seattle, WA 98101

 

 

 

FEB 11 2021

CLERK ve Sea nIeT COURT
DISTRICT OF WASHINGTON
TEPTTT

Defendant,

 

 

I, David Hensel, Pro Se, come before the court requesting relief and the return of monies
from the U.S. Attorney’s office attempts at collection of restitution for the following reasons:
1. Sentencing for petitioner was prior to the effective date of Apr. 24, 1996 for 18 U.S.C.
3613 (b)
. The original lien filed in or around October 1993 expired after 20 years without attempt
for renewal by Respondent. Therefore, a second lien is not allowed.
. The government does not have the authority to collect restitution from petitioner.

. There is an ex post facto violation.

. The return of any-and-all monies collected via garnishments, requested monthly

payments, tax refunds, and by any other means since July 2018.

DAVID M. HENSEL

USDC#: 2:93-CR-0196-1 | OO No WA oBse8
Page 1 of 11 TELEPHONE: 360-301-9012
EMAIL: TRIEDLOSTFOUND@YAHOO.COM

 

 
 

 

Case 2:93-cr-00196-RSL Document 82 Filed 02/11/21 Page 2 of 18

Jurisdiction

Petitioner was originally sentenced in this court and all appeals have been heard in this

Procedural History
In 1993, when Petitioner was sentenced for armed bank robbery, he was ordered to pay
approximately $912,842.34 in restitution and sentenced to terms of 180 months incarceration and
5 years supervised release. At the time, restitution was authorized by the VWPA. 18 U.S.C.
3663(a)(1)(A) (providing that a district court “may order” a defendant make restitution to any
victim of the offense of conviction). On or around March 16, 1998, petitioner’s restitution was

reduced to approximately $250,350, including special assessment.

On or about August 23, 2018, the Seattle U.S. Attorney’s office sent petitioner a letter

stating that his account was delinquent and requested monthly payments in the amount of $100 by

the 15" of each month. On September 19, 2018, the respondent filed for garnishing petitioner’s

wages. Petitioner’s appealed the garnishment and was denied.

VWPA v. MVRA
In 1993, the VWPA provided that the government may enforce a restitution order “(A) in
the manner provided for the collection and payment of fines in subchapter B of chapter 229 of
this Title [18 U.S.C. 3613 (1993)}; or (B) in the same manner as a judgment in a civil action.” 18

U.S.C. 3663(h) (1993). The 1993 version of 3613 (b) states that “[a] lien becomes unenforceable

and

DAVID M. HENSEL
MOTION PRO-SE LITIGANT

-4- MAILING ADDRESS: 71 S 6™ ST,
Page 2 of 11 TELEPHONE: 360-301-9012

EMAIL: TRIEDLOSTFOUND@YAHOO.COM

 

 
 

 

 

Case 2:93-cr-00196-RSL Document 82 Filed 02/11/21 Page 3 of 18

liability to pay a fine expires (1) twenty years after the entry of judgment; or (2) upon the death of
the individual fined.” Congress has clearly stated that the MVRA only applies prospectively.
Section 211 of the AEDPA (Antiterrorism and Effective Death Penalty Act) states that the
amendments made to the VWPA by the MVRA “shail, to the extent constitutionally permissible,
be effective for sentencing proceedings in cases in which the defendant is convicted on or after
the date of enactment of [the AEDPA].” Pub. L. No. 104-132, § 211, 110 Stat. at 1241 (Emphasis
added) The AEDPA was enacted on April 24, 1996. Because Petitioner was convicted in 1993,
he was not convicted on or after the enactment of the AEDPA. Most recently in United States of
America, plaintiff, v. Jermon Rodriguez Clark, defendant., (no. 2:94-cr-00001-03, 2020 wl
7364609, at *2 (e.d. tex. Dec. 15, 2020)) it was decided “The plain language of

the MVRA provides for its prospective application only, which precludes

its retrospective application.” Walker, 698 F. App'x at 585 (“given Congress's stated intent that
the MVRA apply only to defendants convicted on or after 24 April 1996, the district court erred
in applying retroactively a provision of the MVRA to [defendant's] 1995 sentence.”); Duke, 739
F. App'x at 972 (“because [defendant] was convicted before April 24, 1996, the district court
erred in applying the Mandatory Victims Restitution Act.”) United States v. Fuentes, 107 F.3d
1515, 1527 n.20 (11th Cir. 1997) (explaining that the MVRA does not apply to a defendant
convicted before April 24, 1996). This express Congressional intent is a threshold matter that was

never brought to the attention of the Ninth Circuit in United States v. Blackwell, 852 F. 3d 1164

(9th Cir. 2017) and U.S. V. Richards (472 Fed. Appx. 523, 9 Cir., 2012).

Additionally, “a court must ‘apply the law in effect at the time it renders its decision,

unless doing so would result in manifest injustice or there is statutory direction or legislative

DAVID M. HENSEL
MOTION PRO-SE LITIGANT

+9. MAILING ADDRESS: 71 S 6™ ST,
USDC#: 2:93-CR-0196-1 PoRT TOWNSEND WA 98368
Page 3 of 11 TELEPHONE: 360-301-9012

EMAIL: TRIEDLOSTFOUND@YAHOO.COM

 

 
 

 

 

Case 2:93-cr-00196-RSL Document 82 Filed 02/11/21 Page 4 of 18

history to the contrary.’ Bradley [v. School Bd. of Richmond, 416 U.S. 696, 711, 94 S. Ct. 2006,
2016, 40 L.Ed.2d 476 (1974)].” 968 F.2d 427, 432 (CA5 1992). Landgraf v. USI Film Prod., 511
US. 244, 249, 114 S. Ct. 1483, 1488, 128 L. Ed. 2d 229 (1994). In the 1994 amendment to the
MVRA specifically States in the notes that it is to take affect April 24, 1996 which specifically

gives direction for a beginning date to the amendment.

Any conclusion that the MVRA “20 years after the release from imprisonment”
amendment to § 3613(b) does not violate the Ex Post Facto Clause is irrelevant because it
assumes a premise that there was Congressional intent that the MVRA apply retroactively. To the
contrary, and as the Eleventh Circuit acknowledges, the MVRA expressly requires that it apply to
sentences for convictions on or after its enactment date in 1996. Supra. Congress could have
addressed releases after 1996 that were based on sentencing before 1996, but it chose not to. This
leaves its applicability to only convictions after 1996. Because Congress did not intend for the

MVRA to apply to Petitioner’s 1993 conviction to begin with, any Ex Post Facto argument is

misplaced regarding the MVRA which means the amendment expressly does not apply.

The lien against the defendant should be released because it acts as a
civil judgment which expires after 20 years unless timely extended,
and here the lien was imposed in 1993 and never extended.

DAVID M. HENSEL
MOTION PRO-SE LITIGANT

USDC#: 2:93-CR-0196-1 parece es
Page 4 of 11 TELEPHONE: 360-301-9012
EMAIL: TRIEDLOSTFOUND@YAHOO.COM

 

 
 

 

 

Case 2:93-cr-00196-RSL Document 82 Filed 02/11/21 Page 5 of 18

The U.S. Attorney’s office did their job in 1993 when they filed a lien against petitioner
(Exhibit A), as was their prerogative, under the VWPA at the time. Twenty years later, in 2013
when the lien automatically expired, neither the financial institutions nor the U.S. Attorney’s
office pursued to have the lien extended prior to its expiration. Under some U.S. Codes, liens
can be extended for another 20 years provided a request is made through the courts and is
approved prior to the expiration date (28 U.S.C. 3201 (c)). Then again in August 2018, 5 years
after the expiration of the first lien, the government placed a second lien against petitioner
(Exhibit B).

Codes dealing with liens generally state that a lien may be placed against defendant in
favor of the government. In some instances, as mentioned above, a lien can be extended an
additional 20 years provided certain requirements are met. Nowhere does a code say a second lien
can be imposed any time after a first lien had expired. This could be construed to border on
double jeopardy.

Ex Post Facto

The Ex Post Facto argument has been argued quite a bit in the ninth circuit in relation to

MVRA. Decisions generally have been decided that applying MVRA to the VWPA is not ex post

facto but rather procedural since restitution was already ordered, and additional punishment is not

being inflicted. However, there are a couple factors that have not been considered regarding this.

The first is found in U.S.C.A. Const. Art. I, section 9, clause 3, Ex Post Facto Laws. It states
“Retroactive applications of statutes are not always appropriate; indeed, statutes affecting
substantive rights and liabilities are presumed to have only prospective effect absent clear
statements by Congress to the contrary. U.S. v. Ettrick Wood Products, inc., W.D.Wis. 1988, 774

F.Supp. 544, adopted in part 683 F.Supp. 1262.” The second is found in United States v.

DAVID M. HENSEL
MOTION PRO-SE LITIGANT

9: MAILING ADDRESS: 71 S 6™ ST,
Page 5 of 11 TELEPHONE: 360-301-9012

EMAIL: TRIEDLOSTFOUND@ YAHOO.COM

 

 
 

 

 

 

Case 2:93-cr-00196-RSL Document 82 Filed 02/11/21 Page 6 of 18

Norwood (819 Fed. Appx 124 footnote 1). There it says, “In Edwards, we held that applying the
MVRA’s mandatory restitution scheme instead of the VWPA’s discretionary restitution scheme
to a defendant who committed his crimes before the MVRA’s effective date would constitute an
ex post facto violation because the MVRA “increased the punishment for [the defendant’s}
crimes” by “alter[ing] his fiscal responsibility for {their} consequences.” 162 F.3d at 89. The
same may be true here. Although applying the MVRA version of 3613(b) would not directly
increase the amount of Norwood’s restitutionary liability, it would increase the duration of his
liability and thus, as a practical matter, might increase the amount that he ultimately must pay.”
This falls in line with the judgement in petitioner’s case (Exhibit C) wherein it says, “Additional
restitution payment are to be deducted defendant’s inmate recovery payment program while
incarcerated, with the remaining balance to be paid within five years of defendant’s incarceration,

in equal monthly installments, commencing 30 days after defendant’s release from custody.”

These are extremely specific instructions by the court which parallel the VWPA (as well as the

length of liens) that was in effect at the time. In the1994 version of VWPA (18 U.S.C. 3613(b)
provides for a 20-year period of restitutionary liability ranning from “the entry of the judgement.”
(emphasis added). Deviation from this would alter the courts order and alter petitioner’s sentence

for restitution.

To conclude, pursuant to the VWPA, Petitioner’s restitutionary liability period expired in
2013, 20 years from his 1993 conviction. See 18 U.S.C. § 3613(b) (1993).
Modified Restitution
It could be argued that the modification of restitution in 1998 postdates the MVRA

amendment in 1996. However, the 1998 restitution modification was just that, a modification and

DAVID M. HENSEL

MOTION PRO-SE LITIGANT
USDC#: 2:93-CR-0196-1 eee WA Baas
Page 6 of 11 TELEPHONE: 360-301-9012
EMAIL; TRIEDLOSTFOUND@YAHOO.COM

 

 
 

 

 

Case 2:93-cr-00196-RSL Document 82 Filed 02/11/21 Page 7 of 18

The government is doing its due diligence because it believes a debt is owed to them. A

debt due to the government is outlined in H.R. REP. 101-736 and States:

“(3) ‘Debt’ means-

“(A) an amount owing to the United States on account of a direct loan, or loan insured
or guaranteed, by the United States; or

“(B) an amount originally due the United States on account of a fee, duty, lease, rent,
service, sale of real or personal property, overpayment, fine, assessment, penalty,
restitution, damages, interest, tax, bail bond forfeiture, reimbursement, or recovery of
a cost incurred by the United States;

and includes any amount due the United States for the benefit of an Indian tribe or
individual Indian, but excludes any amount to which the United States is entitled under
section 3011.

This makes sense while petitioner was incarcerated and under supervision since payments are
generally funneled through the DOJ. At sentencing, petitioner was given a special assessment of
$350 (which is a debt owed to the government), restitution, and no fines (Exhibit D). The special
assessment was due and paid soon after sentencing. The restitution part of sentencing was
specifically payable to four separate financial institutions listing the amount owed to each and not
due to the FDIC (Exhibit E). That makes this restitution order unlike, say, “federal tax
indebtedness--which is owed to the government and which, when collected, is deposited in the
Treasury--is a debt for purposes of the FDCPA.” See Markham v. Fay, 74 F.3d 1347, 1354 (1st
Cir.1996). This was monies taken from private corporations, not insured under the FDIC, and

therefore not a under the U.S. Attorney’s purview or “a debt for purposes of the FDCPA.” In

Geiger v. Federal Bureau of Prisons (487 F. Supp. 27 1155, 9% Cir., 2007, footnote 7), they quote

United States v. Rostoff, (164 F.3d 63, 69, 1st Cir.1999) wherein “[O]nly restitution debts owed to
the United States may be collected via the FDCPA.” (emphasis in original). Any recovery of

DAVID M. HENSEL
MOTION PRO-SE LITIGANT

USDC#: 2:93-CR-0196-1 PORT” TOWNSEND WA 98368

Page 8 of 11 TELEPHONE: 360-301-9012
EMAIL: TRIEDLOSTFOUND@YAHOO.COM

 

 
 

 

 

Case 2:93-cr-00196-RSL Document 82 Filed 02/11/21 Page 8 of 18

restitution owed after release from supervised release need be taken by the victims (in this case
the financial institutions) and not the U.S. Attorney’s office. In Exhibit C (page is titled
Restitution and Forfeiture) it lays out that petitioner was to make payments to the “United States
Attorney for transfer to the payee(s).” This specifically shows this is not a debt to the
government. Further down the page Judge Dimmick adds that “Additional restitution payments
are to be deducted defendant’s inmate recovery payment program while incarcerated, with the
remaining balance to be paid within five years of defendant’s incarceration, in equal monthly
installments, commencing 30 days after defendant’s release from custody.” The Judges’ order
shows the U.S. Attorney’s office involvement in collection of restitution in this case ended at the
end of petitioner’s supervised release. This could be the reason collection efforts beyond 2013 did
not happen since they understood the restitutionary liability period to collect restitution ended at

the time petitioner was released from prison and as such inaccuracies in petitioner’s financial

disclosure statement! was not followed up on.

Conclusion
In 1996 Congress had an opportunity to add restitution in the MVRA amendments
however chose not to do so until the 2016 amendment. Until 2016, 18 U.S.C. 3613 (b) did not
have a provision for the length of time restitution could be collected much less any verbiage as to
restitution. At that time of the new amendment, restitution was added specifically without any

notes as to its effective date. There are many statutes pertaining to ordering of and ways to collect

 

1 The Financial Disclosure Statement was filled out and signed by petitioner on March 31, 2010 on general
instructions page, a full year before release from supervision, (signed and dated March 31, 2011 on page 18) the
probation office nor the U.S. Attorney’s office had any interest in what transpired after petitioner’ release.
Furthermore, the petitioner failed to sign and date four separate areas in the Financial Disclosure Statement located
on pages 16 and 17 and altered a time limit on page 18 from five years to five weeks. No action was taken by the
probation office nor from the U.S. Attorney’s office to correct these errors indicating the end of petitioners
restitutionary liability period.

DAVID M. HENSEL
MOTION PRO-SE LITIGANT

USDC#: 2:93-CR-0196-1 a On Taree Wa omen
Page 9 of 11 TELEPHONE: 360-301-9012

EMAIL: TRIEDLOSTFOUND@YAHOO.COM

 

 
 

 

 

Case 2:93-cr-00196-RSL Document 82 Filed 02/11/21 Page 9 of 18

restitution, but, not until the “Justice for All Reauthorization Act of 2016” was there any language
for time limits to collect restitution. It was nearly two years after that addition that the respondent
requested payment from petitioner, five years after their last attempt for payment, and five years
after the first lien had expired. This first lien was filed in or around October 1993 under the
Criminal Fine Enforcement Act of 1984 (18 U.S.C. 3565) and was to last 20 years. The
respondent did not file a request to the court to continue it and it expired. In 2018 another lien

was filed pursuant to 18 U.S.C 3613 (c).

If the MVRA is the controlling code in collecting restitution given under VWPA, then

there is a clear contradiction. Under MVRA, a payment schedule is supposed to be set up by the

District court. This did not happen in either court the petitioner was given restitution in. There

was not any mention or inference to the MVRA during petitioners hearing in 1998 nor added to
the restitution amendment. If the MVRA in the 9 circuit is just procedural to collect from
defendants sentenced under VWPA, why did the government need to wait until 2018 to continue

pursuing payment from petitioner?

Petitioner request to have all actions by the U.S. Attorney’s against petitioner to
cease immediately, remove all liens against him, and return all monies collected and taken
from him since July 2018 returned to him, remove any-and-all liens, and cease any further

|| actions against petitioner.

DATED this 9th day of February 2021.

DAVID M. HENSEL
MOTION PRO-SE LITIGANT

.4- MAILING ADDRESS: 71 S 6™ ST,
USDC#: 2:93-CR-0196-1 PORT TOWNSEND WA 98368
Page 10 of 11 TELEPHONE: 360-301-9012

EMAIL: TRIEDLOSTFOUND@YAHOO.COM

 

 
 

Case 2:93-cr-00196-RSL Document 82 Filed 02/11/21 Page 10 of 18

Pro-Se Litigant
Mailing Address: 71 S. 6" St

_ Port Townsend, WA 98368
Telephone: 360-301-9012

E-mail: triedlostfound@yahoo.com

DAVID M. HENSEL
MOTION PRO-SE LITIGANT
USDC#: 2:93-CR-0196-1 ME RON WA Bsus
Page 11 of 11 TELEPHONE: 360-301-9012
EMAIL: TRIEDLOSTFOUND@YAHOO.COM

 

 

 

 
 

WOTICE OF LIEW FOR FINE OR PENALTY
IMPOSED PURSUANT TO THE ‘
CRIMINAL PINE ENFORCEMENT ACT OF 1984

 

United States Attorney's Office for
Heatern District of Washington

NOTICE is hereby given of a lien arising under the Crininel
Fine Enforcement Act of 1984 (18 U.S.C. §35653 repealed Kov. 1,
1987 but applicable to offenses committed on or after Jan. 1, 1985
and prior to Nov. 1, 1987) against. the property of the defendant
naned below in favor of the United States. A judguent imposing the
payment of a fine or penalty shall, upon the filing of a notice of
lien in the manner in which a notice of tax lien would be filed
under section 6323(f) of the Internal Revenue Code of 1954, be a
jien in favor of the United States upon all property and rights of
property belonging to the defendant for the anount of the fine or
panalty, interest, costs, special assessuents, and additional
penalties that may accrue. For the purposes of any State or local
lag, &@ notice of lien for a judgment imposing a tina or penalty
ghall be considered a lien for taxes payable to the United States.

 

 

Name of Defendant HENSEL, David Michael

Residence 31 South 7th Street, Port Tounsend, WA 98368
Amount of Fine or Penalty $912,024.36

Court Imposing Judguent 0.8. DISTRICT COURT, SEATTLE, WA.
Court Kusber CR93-0196

pate of the Entry of Judgment AUGUST 6, 1993

Rate of interest during period when paysent is deferred by the
Court: 18% per year. This fine or penalty is subject to additional
interest at the rate of 1.5% per month of any amount past due, and
to possible penalties equal to 25% of the amount past due, as
provided by 18 U.S.C. §3565(c) (1) and (c)(2), respectively.

[XPORTANT RELEASE INFORMATION--With respect to the lien listed — .
above, this notice shall operate as 4 certificate of release

pursuant to 18 U.S.C. §3565(h) on AUGUST 6.2013...

rie of Filing Jefferson County Recorder, Port Townsend,. wa

This notice vas prepared and signed at _U.8. ATTORNEY'S OFFICE:

on this, the day of October, 1923. ee

nh /, Za So a o.

LIS WIEHL oo WK. 494 wel
3600 SEAFIRST STH AVENUE PLATA
SEATTLE, WA 98104 — - “

 

 

” OCT 2 5 any

 

 

 
 

Case 2:93-cr-00196-RSL D&O Re Mi cT O21 IpadealefYs

08/26/2018 00:16:55 AM $99.00 US ATTY'S OFFICE-WAW-FLU PO#DJJ12-X4
Jefferson County WA Auditor's Office - Rose Ann Carroll, Auditor
ELECTRONICALLY RECORDED

RETURN TO: J. Marks, Financial Litigation Unit
US. Attomey’s Office
700 Stewart Street, Suite 5220
Seattle, WA 98101-1271

_ ' DEPARTMENT OF JUSTICE NOTICE OF LIEN FOR
RESTITUTION IMPOSED PURSUANT TO THE ANTI-TERRO. | DEATH
PENALTY ACT OF 199

named below. Pursuant to
ntior sed pursuant to the
és upon all property belonging —

to the person fined or ordered to pay restitution. Parse i § 3613(d), a notice of lien shall be considered ¢ -
notice of lien for taxes for the purposes of any State or loa providing for the filing of a tax lien. The Hen
arises af the time of the entry of judgment and continues ux dabili ts satisfied, remitted, oF eat aaa
NAME OF DEFENDANT: David Mi Henry

AMOUNT OF FINE OR PENALTY: $250,350. . .
(fine, restitution, t plus penalties, interest, and costs, as applicable).

COURT IMPOSING JUDGME! tes District Court for the Western District of Washington
F ENTRY OF THE JUDGMENT: March 16, 1998
PAYMENT IS DEFERRED BY COURT: Interest to be

ATION: With respect to the lien listed above, this notice shall operate as
to pay shall terminate the later of twenty (20) years from the date of
s after the release from imprisonment, or upon the death of the individual
pited States Code, Section 3613(b).

County Recorder, WA

and signed at the United States Attorney's Office this 4), day of A

 

KYLE A. FORSYTH / ~
Assistant United States Attorney, WSBA #34609

* For more information about this lien, please call the Financial Litigation Unit of the United States
_ Attorney's Office for the Western District of Washington at 206-553-1866.

 
 

| Filed 02/11/21 Page 13 of 18
~~ 40,245 S(Rewse 4 Soy RSL _ eguihent 84 Filed 0 For/yture

: ON - 7asageeeRaman Scammers: SER Ror Rte —ninceecerneeir
Defendant: David Michael Hensel Judgment——Page 6 _ Of. 8

-Gase Number: ¢R93-0196p

 

x. The defendant shal.
amounts: $912,824.34

Name of Payee

SEE PAGE 7 OF THIS JUDGMENT FOR 2 LIST OF VICTIM BANKS OWED RESTITUTION.

Payments of restitution are to be made to:

~X. the United states Attorney for transfer to the payee(s).
——. the payee(s). :

Restitution shall be paid:

———— ‘in full immediately.

in full not later than

 

in equal monthly installments over a period of ——————_—=—. Nonths. The first payment
ig due on the date of this judgment. Subsequent payments are due monthly thereafter.

Of $912,824.34 as
The defendant shall pay $109,000.00 in
180 days from the date of Sentencing. The defendant shall

pay one-third of the $109,000.00 in restitution no later than s

after sentencing,

sentencing,

sentencing.

inmate recove

balance to be

monthly instalimen:

 

 
 

Gage 2:93-cr-0019ERSL_Document 82 Filed 02/11/21~Page 14 of 18
ee’ UNITED STATES DISTRICT COURT
D | Western District of Washington

UNITED STATES OF AMERTCA | JUDGMENT IN A CRIMINAL CASE
Vv. Cc; ‘Offenses Committed On Or After November 1, 1987)
Mr a ae

jm ENTERED - Case Number: CR93~-0196D
commie LODGED = RECEWVED

DAVID MICHAEL HENSET, RECEIVED
(Name of Defendant) ' PETER OFPFENBECHER
AUG 6 B33 Defendant's AttorneyAUG 0 6 833
aT State

THE DEFENDANT: = wa GitiWS Serco EDERAL PUBLIC DEFENDER
atio

X pleaded guilty to count(s) i= VII of the Information _ :
—— Was found guilty on co

unt(s) : after a
plea of not guilty.

 

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which
involved the following offenses:

Title & Section Nature of Offense

Date Offense

The defendant is sentenced as’ provided in pages 2 through _8 of this

judgment. The sentence is imposed pursuant to the Sentencing Reform Act of
1984 * , ‘

—— The defandant has bean found not guilty on count(s)
: and is discharged as to such count (s).

—_ Count(s) _ (is) (are) dismissed on the
motion of the United States.

It is ordered that the defendant. shall pay a special assessment of
$350.00 _, for count(s) i
which shall ba due _xX_ immediately __ as follows:

 

 

=
XN
S
A
e
X
*
‘“

&
)~*
>
g
3
$
2

3
‘
)

‘

}

3

 

residence,
all fines; , and special

assessments imposed by this judgment are fully paid. .

Defendant's Soc. Sec. No.r usm a Ake?

ao Assistant United State

Defendant's Date of Birth: : . ™ = Attorney
08-06~93

Defendant's Mailing address: Dane of Inpositiog of Fentenc
Ke ~“ hereby certify that the Falla EM 2
, ~ ~ ~ BNnVGxed Listrtiieres iS 4 trite :
Kant che : Signature Judicial Officer
and correct Gopy OF the original ™
Defendant’s Residence Addresga file in my office. . GABOLYN R. DIMMICK
: ATTEST: BRUCE RIFKIN — ini

United States District Judae
zane Name & Title of Judicial Officer
FeO aieist Court en ie

A

 

Date

 
 

DBM08S AES FES AIDSTSPHSL DocumefPRA"¥Aled 02/11/21 Page 15 of 18 000/010

” Defendant: David Micel Hensel | 2 i “judgment—-Page_7_ of_8
_* Case tinmber: cr93-01. Jp Se

th BT eho

,
t

Key Bank of Washington ' $252,402.00 (Counts I and ITT)
P.O. Box 11500 MS 888i :
Tacoma, WA 98411

Key Bank of Washington $423,770.00 (Counts IV and VI)
P.O. Box 11500 MS 8881
Tacoma, WA 98411

Seafirst Corporate Security | $236,200.00 (Count V)
P.O. Box 3586 = Suite 2424 |
Seattle, WA 98124-2477

Washington Mutual Savings and Loan $452.34 (Count VIT)
1201 Third Ave. .

Seattle, WA 98101

-Attn: Corporate Security

** Date and location of robbery must be noted on money order or
cashiers check. ;

GRAND TOTAL ~ $912,824.34

 
 

Case 2:93-cr-00196-RSL Document 82 Filed 02/11/21 Page 16 of 18

2:93-CR-0196-1

Proof of Service

|, David M Hensel, do solemnly swear, that on February 9, 2021, | mailed a

complete copy of my “MOTION FOR RELIEF FROM RESTITUTION AND EXPIRED

JUDGEMENT LIEN” to the U.S. Attorney’s office located at 700 Stewart St., Ste

5220 Seattle, WA 98101 via United States Postal Service, certified with return

receipt for delivery.

 

FILED

——_LOgED i Al L

——_—— RECEIVED

FEB 11 2021

 

 

 

CLERK us BISIRIGT COURT

.d, Bt
WESTERN DISTRICT OF WASHINGTON
BY DEPUTY

Date: February 9, 2021
David M Hensel

71S 6" St

Port Townsend, WA 98368
360-301-9012
triedlostfound@yahoo.com

 
 

 

 

Lge lesen e mec) cia ENVELOPE TO THE RIGHT
‘OF THE RETURN ADDRESS, FOLD aT OTTER LINE

Te

Hi

7017 3040 0000 bbae

oe abe

FS Teen cee ape

_=

uNiTeD stares
POSTAL SERVICES

1000

>To pH
MEG —

Ml

98101 R2304P 1 18809-9

 

 

 
bane STICKER AY
esata ADDRESS, FOLD aT peLgrs eae
kt eek]

zd z oe

for Toon fen oe 1 (636E | | i na [| & hag

"000 98101 $9, 05

R2304P1 18809-9
202? 3040 GOOD bbB2 9582 “CEE

Baa ee Rie e (ee

baliaat octeeloek Kk i)

() S Dedeict Covet Cloek 6 Lice

jharris bee Feo] he = 8 aa]

L0GED
RECEWED

FEB 11 2021

AT SEATTLE
COURT
CLERK US. DISTRICT Lan
WESTERN BISTRIEL OF aut

 

 
